884 F.2d 1388Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Momodu Olando KABIA, Petitioner,v.U.S. IMMIGRATION & NATURALIZATION SERVICE, Respondent.
No. 89-2930.
United States Court of Appeals, Fourth Circuit.
Submitted May 19, 1989.Decided Aug. 16, 1989.

Momodu Olando Kabia, petitioner pro se.
Stewart Deutsch, Sr., Norah Ascoli Schwarz, William Kummings, Robert Leigh Bombaugh, Robert K. Bingham, United States Department of Justice, for respondent.
Before WIDENER, PHILLIPS, and SPROUSE, Circuit Judges.
PER CURIAM:


1
The Immigration and Naturalization Service (INS) has moved to remand this case to the Board of Immigration Appeals (Board).  In support of its motion, the INS states that the Board rendered its final decision concerning the deportation of Momodu Olando Kabia prior to receiving Kabia's brief.  The INS asks this Court to remand the matter so that Kabia may "be afforded the opportunity to fully develop his argument before the Board."    Kabia opposes the motion because he fears the Board will not treat his case fairly.


2
We grant the motion.  Kabia is advised that if the Board decides against him on remand, he may again petition this Court, within the appropriate time period, for review of the Board's determination.  A timely petition for review of a deportation order stays deportation pending a decision on the petition, once the petition is served on an INS official, 8 U.S.C. Sec. 1105(a)(3) (1988).


3
We dispense with oral argument because our review of the materials before us indicates that it would not significantly aid the decisional process.  The petition for review is dismissed.


4
DISMISSED.